Title: To Thomas Jefferson from André Limozin, 28 February 1789
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 28th February 1789.

I have been this long while deprived of your Excellency’s favors.
Mr. Mistral Intendant of the Royal Navy for the whole Department of the Province of Normandy desired me yesterday to let him Know if I had any acquaintance with Colonl. Talbot, who had promised to settle a Correspondent at Havre and to lodge in his hands Sufficient funds to pay the expences of his Two sons at Brest for their Education where they are dwelling with expectation to be brought up in the French Navy. As I told to Mr. Mistral that  I had no Correspondence with the said Colonel, nay even the least acquaintance, he desired me to forward to your Excellency the annexed Copy of the Letters he had received from Mr. Reaupreau Intendant of the Navy at Brest concerning the two sons of the said Colonel, and to beg of your Excellency the favor to let me Know what must be done, and answerd to the Said Mr. Reaupreau, in Expectation of which I have the honor to be with the highest regard Your Excellency’s Most obedient & very Humble Servant,

 Andw Limozin

